Citation Nr: 0832503	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO. 04-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.

In March 2007, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. 

In July 2007, the Board of Veterans' Appeals (Board) remanded 
the case for further development. Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the noncompensable rating for 
the veteran's service-connected mechanical low back pain. 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's current low back disability, diagnosed 
primarily as degenerative disc disease, is due to multiple 
superseding traumatic events, which occurred after service 
and included motor vehicle accidents in August 1986, November 
2002, and September 2005.


CONCLUSION OF LAW

The criteria for a compensable rating for mechanical low back 
pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5295 (revised effective September 26, 
2003, and codified as revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007)).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran in the Development 
of His Claim

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for a compensable rating or his service-connected mechanical 
low back pain. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). If the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
veteran. Vazquez-Flores.

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In April 2003 and July 2007, the RO provided timely notice to 
the veteran regarding the information and evidence necessary 
to substantiate increased rating claims, such as medical 
records, employment records, Social Security records, and/or 
statements from individuals who are able to describe from 
their knowledge and observations the manner in which the 
veteran's back disability had become worse. The RO also 
specified the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claims.

Although the RO did not specifically inform the veteran that 
he should present evidence of the impact that his mechanical 
low back pain had had upon his employment and daily life, he 
knew or should have known that such information would be 
helpful. In this regard, he was notified that he could submit 
employment records. Moreover, during VA examinations and 
during his hearings on appeal, the questions posed by the 
examiners and the Veterans Law Judge and hearing officers 
should have alerted him that the impact of mechanical low 
back pain on his daily activities was a factor to consider in 
evaluating his claim. In any event such error was effectively 
harmless in nature, as it resulted in no prejudice to the 
veteran. 

In November 2005, the RO also informed the veteran of the 
evidence it had received in support of his claim.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for a 
compensable rating for mechanical low back pain. It appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any outstanding evidence, which could be used to 
support his claim. As such, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate his claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Because the veteran has had ample opportunity to participate 
in the development of his appeal, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claims for increased ratings 
for mechanical low back pain. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). 

In April 2003, at the outset of his claim, the veteran's 
service-connected mechanical low back pain was rated as 
lumbosacral strain in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. A noncompensable rating was warranted 
for slight subjective symptoms only, while a 10 percent 
schedular rating was warranted for characteristic pain on 
motion. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating the veteran's 
service-connected mechanical low back pain. See 68 Fed. Reg. 
51454-51456 (August 27, 2003). That change became effective 
September 26, 2003. 

Under the revised regulations, the veteran's low back 
disability is rated in accordance with 38 C.F.R. § 4.71, 
Diagnostic Code 5237. The indicated schedular ratings are 
applicable based on the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Where, as under the revised regulations, the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that he increased disability due to his 
service-connected mechanical low back pain. In addition to 
pain, he reported that he experienced intermittent low back 
spasms. He noted that such manifestation prevented him from 
sitting or standing for prolonged periods and that such 
limitations hindered his ability to perform daily activities 
such as cleaning his apartment, driving, or even tying his 
shoes. Finally, he testified that he was followed at a VA 
Medical Center for his low back disability and that he had 
been prescribed medication for the pain. Therefore, he 
maintained that a compensable rating for his mechanical low 
back pain was warranted. 

After reviewing the record, the Board finds that rather than 
a progression of his mechanical low back pain, the 
manifestations of the veteran's low back disability, 
increased pain and limitation of motion, are primarily due to 
multiple superseding traumatic events, including motor 
vehicle accidents in August 1986, November 2002, and 
September 2005. Therefore, he cannot meet the criteria for a 
compensable rating for his service-connected mechanical low 
back pain. Accordingly, the current noncompensable rating is 
confirmed and continued, and the appeal is denied.

Relevant evidence on file consists of the veteran's service 
medical records; records from a private practitioner, W. L. 
E., M.D., reflecting the veteran's treatment in 1987; VA 
records reflecting the veteran's treatment from 1988 through 
2007; records from a private practitioner, E. N. F., M.D., 
reflecting the veteran's treatment in 1990; records from Polk 
General Hospital, reflecting the veteran's treatment in 1993; 
reports of VA examinations, held in May 1994, January 1993, 
and December 2007; the transcript of a March 2004 hearing 
held at the RO before a Decision Review Officer; the 
transcript of the March 2007 hearing at the RO before the 
undersigned Veterans Law Judge; and records from the Social 
Security Administration. 

The veteran's mechanical low back pain was first manifested 
in service in March 1985 and was associated primarily with 
non-radiating pain and muscle tightness. He was treated on 
several occasions; generally, his range of back motion was 
full, straight leg raising was negative, and his deep tendon 
reflexes were equal. Moreover, X rays of his lumbosacral 
spine were within normal limits.

There were no further reports of back problems until June 
1987, when the veteran was treated by a private practitioner, 
W. L. E., M.D. The veteran complained of back pain, mostly 
midline, but occasionally spreading to the right or left. It 
was noted that he had been involved in a motor vehicle 
accident in August 1986, and he stated that he had never had 
any back trouble prior to that time. Moreover, he reported 
that he had not worked since that accident. On examination, 
there were no positive findings other than pain, and X-rays 
remained normal. The diagnosis was low back strain. 

In the late 1980's and early 1990's, the veteran complained 
of low back pain radiating to his legs. During a workup in 
February 1990, E. N. F., M.D., an orthopedic surgeon in 
private practice, reported the following: tenderness to 
palpation along the paravertebral musculature of the 
veteran's lower lumbar spine, discomfort with motion, 
positive straight leg raising, and areas of hypoesthesia 
along the right lower extremity. Dr. F. concluded that the 
veteran's objective findings and subjective complaints were 
causally related to the significant injuries the veteran 
sustained in the August 1986 motor vehicle accident. During 
followup treatment in October 1990, Dr. F. reported that the 
residuals sustained by the veteran were reflected a permanent 
impairment of the body as a whole. In January 2003, following 
a review of the claims file, an interview with the veteran, 
and a physical examination, a VA examiner essentially 
concurred with Dr. F.'s report.

In addition to that sustained in 1986, the veteran injured 
his back in motor vehicle accidents in November 2002 and 
September 2005, as well as during an altercation in September 
2002. Each of those injuries added to the veteran's back 
disability to the point that the pain associated with his 
service-connected mechanical low back pain was, effectively, 
subsumed by the residuals of his post-service injuries. 
Indeed, the veteran's primary back disability is now 
diagnosed as degenerative disc disease. That diagnosis was 
confirmed on an MRI in March 2003, and the preponderance of 
the evidence, including the June 1987 report from W. L. E., 
M.D. and the February 1990 report from E. N. F., M.D., show 
that the manifestations of degenerative disc disease, such as 
radiating pain and impaired sensation, had their onset after 
the 1986 motor vehicle accident. In fact, during his hearing 
before the undersigned Veterans Law Judge, the veteran 
acknowledged that the radiating quality of his low back pain 
did not start until the time of the car accident after 
service. More recent records, such as a VA outpatient 
treatment records, dated in January 2006 and reports of the 
June 2003 and a December 2007 VA examinations, also support 
the conclusion that the current manifestations of the 
veteran's low back disability are unrelated to service. 
Indeed, in December 2007, the VA examiner estimated that the 
veteran's back pain increased 30 percent above baseline 
following the veteran's motor vehicle accidents.

In any event, because the manifestations of the veteran's 
service-connected mechanical low back pain have been 
effectively subsumed by the residuals of multiple post-
service injuries, including degenerative disc disease, the 
veteran cannot meet the criteria for a compensable rating for 
his service-connected low back disability. Accordingly, the 
appeal is denied.

In arriving at this decision, the Board notes that the 
veteran is in receipt of Social Security Disability benefits, 
due in part to a back disorder manifested by chronic pain. 
The veteran suggests that such benefits show that his back 
disorder is more severe than is reflected by his current 
rating. 

The veteran's contentions notwithstanding, there is no 
evidence that the veteran's back pain referred to by the 
Social Security Administration is in any way related to his 
service-connected mechanical low back pain. As such, it is of 
limited, if any, probative value in assessing the veteran's 
claim for an increased rating. 

While a finding of unemployability by the Social Security 
Administration is relevant evidence which needs to be weighed 
and evaluated, it is not dispositive of the issue. Indeed, 
each agency has its own law and regulations to consider in 
making such a determination. As such, findings by the Social 
Security Administration are not binding on VA with respect to 
a claim for increased VA compensation. See, e.g., Faust v. 
West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to a compensable rating for mechanical low back 
pain is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


